                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     RIGOBERTO JOSE MORENO,                            Case No. 19-cv-07443-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER REFERRING CASE AND
                                                 v.                                        REQUEST TO CONSIDER WHETHER
                                  10
                                                                                           CASES ARE RELATED
                                  11     PERKINS+WILL, INC., et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On November 12, 2019, pro se plaintiff Rigoberto Jose Moreno filed this action against

                                  14   Perkins+Will Inc., Jordan Knighton Architects, and various San Francisco city and county

                                  15   agencies and moved for leave to proceed in forma pauperis (“IFP”). Dkt. No. 1. The complaint

                                  16   appears to be intended as an amended complaint and refers specifically to another case before the

                                  17   Honorable Edward M. Chen: Moreno v. Aukee et al., Case No. 3:19-cv-04206-EMC. Dkt. No. 1

                                  18   at ECF pp. 1, 5 (“Initial Case#: C194206EMC”). Mr. Moreno’s subsequent filings in the present

                                  19   case also reference the earlier case before Judge Chen. Dkt. No. 6 at ECF pp. 1, 3, 4 (requesting

                                  20   leave to amend complaint and “to continue case”).

                                  21          Pursuant to Civil Local Rule 3-12(c), the undersigned refers this action to Judge Chen to

                                  22   consider whether the cases are related.

                                  23          IT IS SO ORDERED.

                                  24   Dated: November 18, 2019

                                  25

                                  26
                                                                                                   VIRGINIA K. DEMARCHI
                                  27                                                               United States Magistrate Judge
                                  28
